Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 09 February 2022 by Applicant’s Attorney Dennis Flaherty. 

The application has been amended as follows: 
Claims: 
Claim 1: 	A wire connector support device comprising: 
a frame comprising a base plate having a hole and a vertical plate connected to or integrally formed with the base plate; 
a first temporary fastener fastened to the hole in the base plate; and 
a detent pin projecting horizontally from the vertical plate, wherein the detent pin is a quick- release alignment pin with a solid shank and spring-loaded locking balls;
wherein the first temporary fastener comprises a cylindrical housing having an external annular flange, and wherein the frame comprises a fastener retaining block having an arc-shaped groove in which a portion of the annular flange of the first temporary fastener is seated.




Claim 3 (Original): 	The wire connector support device as recited in claim 1, further comprising: a horizontal platform connected to or integrally formed with and extending horizontally from the vertical plate in a first direction opposite to a second direction in which the base plate is projecting; and a routing clip attached to the horizontal platform. 
 
Claim 4: 	The wire connector support device as recited in claim 3, wherein the routing clip comprises:  
a base fastened to the horizontal platform; 
first and second flexible clip arms configured to bend resiliently; and 
first and second hooks respectively connected to or integrally formed with the first and second flexible clip arms, 
wherein the first and second hooks have respective outer inclined surfaces configured to displace in opposite directions when a downward-moving object contacts both outer inclined surfaces, thereby causing the first and second flexible clip arms to bend outwardly to enable the wire routing device to receive the object, and further have inner inclined surfaces configured to hold one or more wires.  

Claim 5 (Original): 	The wire connector support device as recited in claim 4, wherein the first and second hooks have respective inner inclined surfaces configured to displace in opposite directions when 

Claim 6 (Original): 	The wire connector support device as recited in claim 5, wherein the outer inclined surfaces have curved profiles and the inner inclined surfaces have linear profiles.  
Claim 7:		The wire connector support device as recited in claim 1, wherein the first temporary fastener comprises [[a]] the cylindrical housing, a plunger which is slidably coupled to the cylindrical housing, first and second locking pins extending through a hole in the base plate, and a spacer affixed to the cylindrical housing and disposed between 4Atty. Docket: 18-0664[3] respective portions of the first and second locking pins.  

Claim 8: 		(Canceled)    

Claim 9 (Original): The wire connector support device as recited in claim 1, further comprising a second temporary fastener fastened to the base plate.  

Claim 10:	An assembly comprising a wire connector support device and a wire connector coupled to and supported by the wire connector support device, wherein: 
the wire connector comprises a mating shell and a contact-receiving insert made of dielectric material having a multiplicity of spaced holes; and 
the wire connector support device comprises: 
a frame comprising a base plate having a hole and a vertical plate connected to or integrally formed with the base plate; 
a temporary fastener fastened to the hole in the base plate, 
wherein the first temporary fastener comprises a cylindrical housing having an external annular flange, and wherein the frame comprises a fastener retaining block having an arc-shaped groove in which a portion of the annular flange of the first temporary fastener is seated; and 
a detent pin projecting horizontally from the vertical plate, wherein the detent pin is a quick- release alignment pin with a solid shank and spring-loaded locking balls.  

Claim 11 (Original) : 	The assembly as recited in claim 10, further comprising a connector backshell which is held in place on the detent pin by the spring-loaded locking balls, wherein the mating shell of the wire connector is mated to the connector backshell.  

Claim 12 (Original) : 	The assembly as recited in claim 10, further comprising a notched projection connected to or integrally formed with and extending vertically upward from the vertical plate.  

Claim 13 (Original) : 	The assembly as recited in claim 10, further comprising: a horizontal platform connected to or integrally formed with and extending horizontally from the vertical plate in a first direction opposite to a second direction in which the base plate is projecting; and a routing clip attached to the horizontal platform.  

Claim 14: 	The assembly as recited in claim 13, wherein the routing clip comprises: 
a base fastened to the horizontal platform; 
first and second flexible clip arms configured to bend resiliently; and 
first and second hooks respectively connected to or integrally formed with the first and second flexible clip arms, 
and further have inner inclined surfaces configured to hold one or more wires.  

Claim 15: 	The assembly as recited in claim 10, wherein the temporary fastener comprises [[a]] the cylindrical housing, a plunger which is slidably coupled to the cylindrical housing, first and second locking pins extending through a hole in the base plate, and a spacer affixed to the cylindrical housing and disposed between respective portions of the first and second locking pins.  

Claim 16:	A form board assembly comprising a form board, a wire connector support device fastened to the form board, and a wire connector coupled to and supported by the wire connector support device, wherein: 
the form board comprises a perforated plate having a multiplicity of holes; 
the wire connector comprises a mating shell and a contact-receiving insert made of dielectric material having a multiplicity of spaced holes; and 
the wire connector support device comprises: 
a frame comprising a base plate having a hole and a vertical plate connected to or integrally formed with the base plate; 
a temporary fastener fastened to the hole in the base plate and to a hole in the form board; 
wherein the first temporary fastener comprises a cylindrical housing having an external annular flange, and wherein the frame comprises a fastener retaining block having an arc-shaped groove in which a portion of the annular flange of the first temporary fastener is seated; and 


Claim 17 (Original): 	The form board assembly as recited in claim 16, further comprising a connector backshell which is held in place on the detent pin by the spring-loaded locking balls, wherein the mating shell of the wire connector is mated to the connector backshell.  

Claim 18 (Original): 	The form board assembly as recited in claim 16, further comprising a notched projection connected to or integrally formed with and extending vertically upward from the vertical plate.  

Claim 19: 	The form board assembly as recited in claim 16, further comprising: 
a horizontal platform connected to or integrally formed with and extending horizontally from the vertical plate in a first direction opposite to a second direction in which the base plate is projecting; and 
a routing clip attached to the horizontal platform, wherein the routing clip comprises: 
a base fastened to the horizontal platform; 
first and second flexible clip arms configured to bend resiliently; and 
first and second hooks respectively connected to or integrally formed with the first and second flexible clip arms, 
wherein the first and second hooks have respective outer inclined surfaces configured to displace in opposite directions when a downward-moving object contacts both outer 8Atty. Docket: 18-0664[3] inclined surfaces, thereby causing the first and second flexible clip arms to bend outwardly to enable the wire routing and further have inner inclined surfaces configured to hold one or more wires.  

Claim 20: 	The form board assembly as recited in claim 16, wherein the temporary fastener comprises [[a]] the cylindrical housing, a plunger which is slidably coupled to the cylindrical housing, first and second locking pins extending through a hole in the base plate, and a spacer affixed to the cylindrical housing and disposed between respective portions of the first and second locking pins.


Reasons for Allowance
Claims 1-7 and 9-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 10 of the response filed on  22 November 2021 reviewed carefully and the amendments of the claims 1, 10, 14, 16 and 19 dated on 22 November 2021 and 09 February 2021 would overcome the claim rejections based on  35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claims 1, 10 and 16 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A wire connector support device comprising a frame, a base plate having a hole and a vertical plate; a first temporary fastener fastened to the hole in the base plate; and a detent pin projecting horizontally from the vertical plate; wherein the temporary fastener comprises a cylindrical 

Regarding claim 10: An assembly comprising a wire connector support device and a wire connector coupled to and supported by the wire connector support device, wherein the wire connector comprises a mating shell and a contact-receiving insert having a multiplicity of spaced holes;  a frame, a base plate having a hole and a vertical plate; a temporary fastener fastened to the hole in the base plate, wherein the first temporary fastener comprises a cylindrical housing having an external annular flange, and the frame comprises a fastener retaining block having an arc-shaped groove in which a portion of the annular flange of the temporary fastener is seated and a detent pin projecting horizontally from the vertical plate having a solid shank and spring-loaded locking balls.

Regarding claim 16: A form board assembly comprising a form board, a wire connector support device fastened to the form board, and a wire connector coupled to and supported by the wire connector support device, the form board comprises a perforated plate having a multiplicity of holes; the wire connector comprises a mating shell and a contact-receiving insert, a frame comprising a base plate having a hole, a temporary fastener fastened to the hole having a cylindrical housing with an external annular flange, and wherein the frame comprises a fastener retaining block having an arc-shaped groove in which a portion of the annular flange of the temporary fastener is seated, and a detent pin projecting horizontally from the vertical plate having a solid shank and spring-loaded locking balls.

Prior art of record Cross (US 4692974) does not teach a temporary fastener having an external annular flange or an arc-shaped groove in which a portion of the annular flange of the fastener is seated. Though prior art of record Scapa (US 20060170142) teaches a temporary fastener with flange lip, Scapa 
Prior art or record Schmier (US 20080152457) is silent on a wire connector support device or frame having an arc-shaped groove in which a portion of the annular flange of the fastener is seated. 
Therefore, claims 1, 10 and 16 are allowed and claims 2-7, 9, 11-15 and 17-20 are allowed as they inherit all the limitations of independent claims 1, 10 and 16 respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729